Citation Nr: 0400969	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from December 1943 to his 
death in service in December 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of October 2002 which 
denied the appellant's claim for DIC benefits.  

FINDINGS OF FACT

The appellant is the surviving spouse of a veteran who was 
killed in action during World War II, and whose remarriage 
has been terminated by death.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits are met.  
38 U.S.C.A. §§ 101, 103, 1121, 1316 (West 2002); 38 C.F.R. §§ 
3.4, 3.5, 3.55 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims DIC as the veteran's widow.  Under the 
circumstances of this case, with repect to this claim there 
has been adequate VA compliance with the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

The appellant and the veteran were married in April 1943.  A 
child was born of the marriage.  The veteran entered onto 
active duty in the Army in December 1943 and was killed in 
action in Europe in December 1944 during World War II.  

After the veteran's death, the appellant received death 
compensation until her remarriage in July 1946.  In March 
1997, her second husband died, and in April 2002, she filed a 
claim for DIC benefits.  Her claim was denied by the RO on 
the basis that she was not entitled to receive death 
compensation on December 31, 1956, due to her remarriage, 
and, therefore, she was not entitled to receive DIC, under 
38 C.F.R. § 3.5(b)(2).  It was noted there was no provision 
for reinstatement of death compensation after termination of 
remarriage.  

DIC is a monthly payment made by the VA to a surviving 
spouse, child, or parent (A) because of a service-connected 
death occurring after December 31, 1956, or (B) pursuant to 
the election of a surviving spouse, child, or parent, in the 
case of such a death occurring before January 1, 1957.  
38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a).  

The law provides that any person who is eligible as a 
surviving spouse for death compensation by reason of a death 
occurring before January 1, 1957, may receive DIC upon 
application therefor.  38 U.S.C.A. § 1316(a)(1).  

Basic entitlement to DIC for a surviving spouse of a veteran 
exists, if death occurred prior to January 1, 1957, and the 
claimant was receiving or eligible to receive death 
compensation on December 31, 1956, under laws in effect on 
that date or who subsequently becomes eligible by reason of a 
death which occurred prior to January 1, 1957.  38 C.F.R. § 
3.5(b)(2)

Basic entitlement to death compensation exists for a 
surviving spouse because of the service-connected death of a 
veteran during a period of war occurring before January 1, 
1957.  38 U.S.C.A. §§ 101(13), 1121; 38 C.F.R. § 3.4(a), 
(c)(1).  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran, 
and after September 19, 1962, lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3).  

On or after October 1, 1998, remarriage of the surviving 
spouse of a veteran shall not bar the furnishing of DIC 
benefits to such person as the surviving spouse of the 
veteran if the remarriage has been terminated by death.  
38 U.S.C.A. § 103(d)(2); 38 C.F.R. § 3.55(a)(3).  

In this case, the veteran's death in service in the line of 
duty clearly qualifies a "surviving spouse" for benefits 
under any potentially applicable law; the question is whether 
the appellant meets the criteria of a "surviving spouse."  

On the one hand, the law pertaining to death compensation 
refers to "surviving spouse," and the definition of 
"surviving spouse" contained in 38 U.S.C.A. § 101(3) does 
not include a surviving spouse who has remarried.  Therefore, 
the RO apparently reasoned, the appellant does not meet the 
criteria for death compensation benefits, as the surviving 
spouse.  

Nevertheless, she claims entitlement to DIC, not death 
compensation, and the law currently provides for DIC benefits 
as a surviving spouse, if the surviving spouse's remarriage 
has been terminated by death.  38 U.S.C.A. § 103(d)(2); 
38 C.F.R. § 3.55(a)(3).  The law authorizing DIC benefits 
differs for deaths occurring before 1957, and those occurring 
after 1956.  For deaths occurring prior to 1957, basic 
entitlement to DIC for a surviving spouse of a veteran exists 
if the claimant is eligible for death compensation.  

In examining the legislative history, the Board observes that 
prior to the enactment of the DIC legislation, a widow whose 
benefits based on the service-connected death of her husband 
ceased due to her subsequent remarriage was entitled to 
reinstatement of benefits following the termination of her 
remarriage, subject to certain income limitations.  See 
38 U.S.C. § 205 (repealed Pub. L. 85-56, title XXII, § 2202 
(1), (36), June 17, 1957, 71 Stat. 162, eff. Jan. 1, 1958).  
Not until the enactment of the DIC legislation were benefits 
precluded absolutely after her (valid) remarriage.  See 
38 U.S.C. § 1119(e) (1952, Supp. V, 1958) (added Aug. 1, 
1956, ch. 827, title II, § 209, 70 Stat. 867, amended Pub. L. 
85-56, title XXII, § 2201 (30), June 17, 1957, 71 Stat. 160).  
Subsequently, effective October 1, 1998, legislation was 
enacted which permitted reinstatement of DIC benefits upon 
the termination of her remarriage.  

This law clearly states that remarriage shall not bar the 
furnishing of DIC benefits if the remarriage has been 
terminated by death, and it does not limit the applicability 
to DIC for claims based on deaths occurring after 1956.  
38 U.S.C.A. § 103(d)(2); 38 C.F.R. § 3.55(a)(3).  Therefore, 
it must be concluded that it applies to all DIC claims.  

In contrast, the law pertaining to entitlement to DIC based 
on deaths occurring prior to 1957 is less clear as to whether 
it means to exclude remarried surviving spouses, who have 
regained the status of surviving spouse under the current 
law.  Any ambiguities must be resolved in the appellant's 
favor.  The law providing for DIC for "any person who is 
eligible as a surviving spouse for death compensation by 
reason of a death occurring before January 1, 1957," may be 
interpreted as requiring that the person must currently meet 
the status of surviving spouse as it applies to DIC benefits, 
but that the criteria in effect prior to 1957 requiring that 
the death of the veteran be service connected are applicable.  

In view of these factors, and with the resolution of any 
ambiguities in the appellant's favor, the Board finds that 
she is entitled to receive DIC benefits as the surviving 
spouse of a veteran who died in service, in the line of duty, 
and whose remarriage has been terminated.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Entitlement to DIC is granted.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



